Mollison, Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement upon stipulation, on the basis of which I find constructed value, as that value is defined in section 402 (d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise covered by the appeal, namely “one (1) single action cutter (two cups + ejector plates, one under plate several undelayers and dockers, etc.),” and that such value is $1,225, net, packed.
Judgment will issue accordingly.